DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 06/28/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-4, 6-10, 12, 16-17, 19-20 were previously pending. Claims 1, 7, 16, and 19 have been amended. Claims 1-4, 6-10, 12, 16-17, 19-20 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 04/15/2022 and 07/12/2022 are attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1-4, 6-10, 12, 16-17, 19-20 are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of address resolution protocol (ARP) performed between two devices.  For example, Agarwal (US2015/0089032), discloses concepts of software defined network architectures using a centralized server that intercepts an ARP request sent by a source device for resolving a destination MAC address. A shadow MAC address is determined based on the ARP request, in which each shadow MAC address is indicative of corresponding pre-installed paths towards a destination device.  An edge device receiving data traffic with a matching shadow MAC address replaces the shadow MAC address with the actual destination address of the destination device.  However, Agarwal does not teach the first node packet forming part of an ARP exchange to comprise a request for network properties being encoded in a source address of the first network packet.a request for network properties encoded in the source address. Mahamuni (US 2007/0201490) teaches the concept of encoding source MAC addresses of intercepted ARP packets, and replacing the source MAC addresses with virtual MAC addresses that enable additional encoding of information, such as class of service.  However, Mahamuni does not disclose encoding the source address with a request for two network properties, such as bandwidth, latency, network slice, and one or more service nodes to pass. Testicioglu (US 2015/0043335),  describes concepts of encoding a source MAC address with configuration information such as a link rate, which can be indicative of bandwidth. However Testicioglu teaches encoding the source address with a request for a network property, such as bandwidth, but does not teach encoding the source address with at least two network properties, such as bandwidth, latency, network slice, and one or more service nodes to pass.  The combination of prior art teaches encoding the source MAC address of a node packet that is part of an ARP exchange with a request for a single network property, but does not teach receiving a first node packet originating from a first node of the software defined network, the first node packet forming part of an ARP, Address Resolution Protocol, exchange between an ARP requester and an ARP responder, the first node packet comprising a request for network properties, the request being encoded in a first address, being a source address, of the first node packet and the network properties comprising any two or more of: bandwidth, latency, network slice and one or more service nodes to pass; determining a network path through the software defined network between the first node and a second node based on the request for network properties…and in conjunction with the remainder of the claims.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants’ claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477